Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 10/13/2020.Claims 1-30 have been examined.
                                   Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by NPL: 3GPP TSG RAN WG1 #98bis; Title: Physical Layer Procedures for NR V2X Sidelink: Source: InterDigital, Inc. R1-1911280; October 14th -20th, 2019. Pages:1-14.

As of claims 1 and 19, NPL document discloses a method and an apparatus of wireless communication at a first user equipment (UE) (section 3: Rx UE (=first UE), comprising: receiving a channel state information (CSI) report trigger from a second UE (Section 3: Proposal 16: Tx UE (=second UE) trigger CSI feedback in a side 
receiving a channel state information reference signal (CSI-RS) from the second UE in a same slot as the CSI report trigger (NPL Page 7, in proposal 19 see bullet point Rx UE (=first UE) measure CSI-RS in the same slot where the CSI reporting is triggered which implies first UE receiving a CSI-RS form the second UE in the same slot as the CSI report trigger); and 
transmitting a CSI report to the second UE based on the CSI-RS (Proposal 17 and 18: first UE report the triggered CSI feedback), the CSI report comprising information identifying the CSI-RS on which the CSI report is based (Proposal 17 and 18:  CSI feedback trigger have an associated index (= identifying the CSI-RS) and the index  be indicated when the first  UE report the triggered CSI feedback which corresponds to CSI report comprising information identifying the CSI-RS on which the CSI report is based).

As of claims 10 and 25, NPL document discloses a method and an apparatus of wireless communication at a first user equipment (UE) (Section 3: CSI acquisition proposal 16: Tx UE (=first UE), comprising: transmitting a channel state information (CSI) report trigger to a second UE (Section 3: Proposal 16: Tx UE (=first UE) trigger CSI feedback in a side link transmission to Rx UE which corresponds to first UE transmitting report trigger to a second UE);
transmitting a channel state information reference signal (CSI-RS) to the second UE in a same slot as the CSI report trigger (NPL Page 7, in proposal 19 see 1st bullet 
receiving a CSI report from the second UE based on the CSI-RS (Proposal 17 and 18: a Rx UE report the triggered CSI feedback which corresponds to first UE receive a CSI report form the second UE), the CSI report comprising information identifying the CSI-RS on which the CSI report is based (Proposal 17 and 18:  CSI feedback trigger have an associated index (= identifying the CSI-RS) and the index  be indicated when a UE report the triggered CSI feedback which corresponds to CSI report comprising information identifying the CSI-RS on which the CSI report is based); and 
determining the CSI-RS on which the CSI report is based using the information comprised in the CSI report (Proposal 17 and 18: an index be indicated when a UE report the triggered CSI feedback and first UE determine the CSI-RS on which the CSI report is based).

As of claims 2, 11, 20 and 26, rejection of claims 1, 10, 19, 25 cited above incorporated herein, in addition NPL discloses the information identifying the CSI-RS includes a system frame number or a direct frame number for the CSI-RS (Proposal 19 & first bullet point: discloses X bits (e.g 2 bits) to identify CSI trigger and reporting, can be interpreted as direct frame number for the CSI-RS).  

As of claims 3, 12, 21 and 27, rejection of claims 2, 11, 20 and 26 cited above incorporated herein, in addition NPL discloses the information identifying the CSI-RS further includes a slot index within the system frame number or the direct frame number for the CSI-RS (NPL Page 7, in proposal 19 see bullet point; Rx UE (=first UE) measure CSI-RS in the same slot and  Proposal 18: CSI feedback trigger and reporting include an associated index which corresponds to identifying the CSI-RS includes a slot index).

As of claims 4, 13, 22 and 28, rejection of claims 1, 10, 19, 25 cited above incorporated herein, in addition NPL discloses wherein the information identifying the CSI-RS includes a time for the CSI-RS (Proposal 19, bullet point : CSI reporting timing is determined by Rx UE based on the resource availability within a time window).

As of claims 5, 14, 23, and 29, rejection of claims 1, 10, 19, 25 cited above incorporated herein, in addition NPL discloses the information identifying the CSI-RS includes a Hybrid Automatic Repeat Request (HARQ) process identifier for a slot or a shared channel for the CSI-RS (NPL: section 2,  HARQ process ID).

As of claims 6, 15, 24 and 30, rejection of claims 1, 10, 19, 25 cited above incorporated herein, in addition NPL discloses the information identifying the CSI-RS includes at least two of: a system frame number for the CSI-RS; a direct frame number for the CSI-RS; a slot index within the system frame number or the direct frame number for the CSI-RS; a time for the CSI-RS; or a Hybrid Automatic Repeat Request (HARQ) process identifier for a slot or a shared channel for the CSI-RS.  (NPL Page 7, in proposal 19 see bullet point; Rx UE (=first UE) measure CSI-RS in the same slot and 

As of claims 7 and 16, rejection of claims 1 and 10 cited above incorporated herein, in addition NPL discloses the first UE receives the CSI report in a medium access control-control element (MAC-CE) from the second UE (Proposal 23, second bullet use point MAC-CE) .

As of claims 8 and 17, rejection of claims 7 and 16 cited above incorporated herein, in addition NPL discloses the first UE transmits the MAC-CE comprising the CSI report on a sidelink shared channel having associated sidelink control information indicating a source and a destination.  Proposal 2 discloses source and destination).

As of claims 9 and 18, rejection of claims 1 and 10 cited above incorporated herein, in addition NPL discloses the first UE receives the CSI report trigger in sidelink control information from the second UE (section 3: sidelink communication) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471